COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 02-12-00165-CV


Katrina Ellis                                §    From the 271st District Court

                                             §    of Wise County (CV11-09-730)
v.
                                             §    March 7, 2013

City of Newark                               §    Per Curiam


                                     JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.

        It is further ordered that Appellant Katrina Ellis shall pay all costs of this

appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00165-CV


KATRINA ELLIS                                                       APPELLANT

                                       V.

CITY OF NEWARK                                                       APPELLEE


                                    ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      The trial court granted a summary judgment in favor of Appellee City of

Newark (the City), ordering Appellant Katrina Ellis to remove a fence that she

had illegally erected on property adjacent to her property and to take no further

action, including erecting another fence or structure, on the adjacent property.

Ellis appealed the summary judgment order, but the City has filed a motion to

dismiss the appeal as moot, arguing that there is no longer a justiciable
      1
       See Tex. R. App. P. 47.4.
controversy between the parties because Ellis transferred ownership of her

property—200 Killough Street—to a third party. When the judgment of this court

can have no effect on an existing controversy, a case becomes moot and should

be dismissed. See Fed. Deposit Ins. Corp. v. Nueces Cnty., 886 S.W.2d 766,

766–67 (Tex. 1994); Moss-Schulze v. EMC Mortg. Corp., 280 S.W.3d 876, 877

(Tex. App.—El Paso 2008, pet. denied).      Because Ellis no longer owns the

property located at 200 Killough Street, and because there is no argument or

evidence that her purported ownership interest in the adjacent property existed

separate and apart from her ownership of 200 Killough Street, any judgment that

this court issues will have no effect because there is no longer a justiciable

controversy between Ellis and the City. Therefore, we grant the City’s motion to

dismiss and dismiss this appeal as moot.




                                                 PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: March 7, 2013




                                       2